

Exhibit 10.23
 
Summary of Compensatory Arrangements with Executive Officers
 
The compensation committee of the board of directors approved a schedule of the
following fiscal year 2007 base salaries for each of our named executive
officers:
 

         
Name and Principal Position
  
  
2007
Base Salary
Michael F. Neidorff
    Chairman and Chief Executive Officer
  
  
$
1,000,000
J. Per Brodin
    Senior Vice President and Chief Financial Officer
  
  
$
350,000
Carol E. Goldman
    Senior Vice President and Chief Administrative Officer
  
  
$
375,000
William N. Scheffel
    Senior Vice President, Specialty Business Unit
  
  
$
510,000
Karey L. Witty
    Senior Vice President, Health Plan Business Unit
  
  
$
500,000

 
The basis for awarding bonuses, if any, to the executive officers named above
shall be determined in accordance with the provisions of their respective
employment agreements.